Citation Nr: 1536218	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1983, February to June 2004, and from August 2008 to September 2009, including in support of Operation Iraqi Freedom.  He also had additional U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for a left knee disability.  The Veteran disagreed with this decision later in June 2010 with respect to the denial of this claim.  He perfected a timely appeal in April 2012 and requested a Board hearing.  A Travel Board hearing was held at the RO in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a left knee disability during his third (and final) period of active service.  He specifically contends that he twisted his left knee while deployed to Djibouti, Africa, in support of Operation Iraqi Freedom in 2008-2009 and this caused or contributed to his current left knee disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the Veteran's VBMS electronic paperless claims file shows that his left knee was normal when he was examined for VA adjudication purposes in December 2009.  The Board notes in this regard that the presence of a mere symptom (such as knee pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has asserted in lay statements and Board hearing testimony since his December 2009 VA examination that he experiences constant excruciating left knee pain.  The Veteran specifically testified at his June 2015 Board hearing that a private clinician had diagnosed him as having patellofemoral pain syndrome of the left knee.  See Board hearing transcript dated June 11, 2015, at pp. 4.  A review of the Veteran's VBMS electronic paperless claims file confirms that, following private outpatient treatment in August 2012, J.C., M.D. diagnosed the Veteran as having chondromalacia patella of the left knee secondary to patellofemoral pain syndrome "consistent with history and symptoms suspect service-connected" and meniscal degeneration secondary to chronic left knee arthritis.  In other words, a review of the record evidence shows that, although the Veteran was not diagnosed as having a left knee disability at his most recent VA examination in December 2009, he subsequently was diagnosed as having a left knee disability which may be attributable to active service.  

The current medical evidence of record does not address whether the Veteran's current left knee disability is related to active service.  The Board notes in this regard that current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the notation of "suspect service-connected" in the August 2012 private outpatient treatment record is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for a left knee disability.  Given the foregoing, and because VA's duty to assist involves scheduling an examination where necessary, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his left knee disability.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a left knee disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any left knee disability/ies, to include chondromalacia patella of the left knee and meniscal degeneration secondary to chronic left knee arthritis, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the absence of contemporaneous service treatment records or other medical evidence, alone, is insufficient to support a nexus opinion.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

